Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 1 of 13 PageID: 263




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


JAJUAN THARPE,

         Plaintiff,
                                                    Civ. No. 20-13267 (KM) (ESK)
         v.
                                                               OPINION
SECURITAS SECURITY SERVICES
USA, INC.,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         Jajuan Tharpe sued his former employer, Securitas Security Services
USA, Inc., alleging that Securitas unlawfully terminated him after he took
family leave. Securitas moves to compel arbitration and dismiss the complaint.
(DE 8.)1 For the following reasons, the motion is DENIED without prejudice.
    I.   BACKGROUND
         Securitas hired Tharpe as a security officer. (Compl. ¶ 3.) As a condition
of employment, Securitas required arbitration of employment claims, a policy
set forth in a “Dispute Resolution Agreement.” (Agreement ¶ 1.) The Agreement
provided that “both you and the Company mutually agree and thus are
required to resolve claims either may have against the other by Arbitration
instead of in a court of law.” (Id. ¶ 1.) The Agreement “applies to any dispute
arising out of or related to Employee’s employment with Securitas . . . or

1        Certain citations to the record are abbreviated as follows:
         DE = docket entry number
         Compl. = Complaint (DE 1, Ex. A)
         Opp. = Tharpe’s Opposition to Securitas’s Motion (DE 14)
         Agreement = Dispute Resolution Agreement (DE 8-2, Ex. 3)
         Tharpe Decl. = Declaration of Jajuan Tharpe (DE 14-1)
         Hicks Decl. = Declaration of Adacia K. Hicks (DE 15-2)
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 2 of 13 PageID: 264




termination of employment.” (Id. ¶ 2.) The Agreement specified that it “applies
to all disputes regarding the employment relationship. This[] includes, without
limitation, . . . disputes concerning . . . claims arising under the . . . Family
Medical Leave Act.” (Id.)
        The Agreement also allocated responsibility for attorney’s fees and costs.
The parties are to bear their own attorney’s fees, unless “applicable law”
provides otherwise. (Agreement ¶ 10.) As to the costs of arbitration, Securitas
will cover costs if “required by law,” but if not so required, the parties will split
costs. (Id.) Any disputes over apportionment will be decided by the arbitrator.
(Id.)
        Tharpe is unsure whether he received this Agreement. He contends that
the Agreement was among “a lot of paperwork” to be signed, and he “do[es] not
recall seeing the Agreement or receiving a copy.” (Tharpe Decl. ¶¶ 3–5.) But
Tharpe did sign an acknowledgment form. (Agreement, Acknowledgment.) That
form provided as follows:
        I have received a copy of the Securitas Security Services USA, Inc.
        (the “Company”) Dispute Resolution Agreement (the “Agreement”)
        and I have read and I understand all the terms contained in the
        Agreement. I understand that employment or continued
        employment at the Company constitutes acceptance of this
        Agreement and its terms. I further acknowledge that the Company
        and I are mutually bound by this Agreement and its terms.
(Id.) Below this statement were signature spaces for a Securitas representative
and Tharpe, who both signed. (Id.) The Securitas representative who co-signed
clarifies that the acknowledgment was on its own page, but was provided with
the Agreement “as a single document.” (Hicks Decl. ¶¶ 5–8.)
        After signing, Tharpe worked for Securitas for two and a half years until
he took leave to spend time with his newborn son. (Compl. ¶ 12.) When he
returned, he discovered that Securitas had terminated his employment,
allegedly because he had taken leave. (See id. ¶¶ 15, 16, 26.)
        In response, Tharpe sued Securitas in New Jersey Superior Court,
alleging that his termination violated the Family Medical Leave Act (“FMLA”), 29
U.S.C. § 2601 et seq., and the New Jersey Family Leave Act (“NJFLA”), N.J.

                                          2
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 3 of 13 PageID: 265




Stat. Ann. § 34:11B-9. (Id. ¶¶ 27–64.) Securitas removed the case to this Court
and then moved to compel arbitration and dismiss. (DE 1, 8.)
    II.   STANDARD OF REVIEW
          “[W]hen it is clear on the face of the complaint [or documents relied upon
by the complaint] that a validly formed and enforceable arbitration agreement
exists and a party’s claim is subject to that agreement, a district court must
compel arbitration under a Rule 12(b)(6) pleading standard . . . .” MZM Constr.
Co. v. N.J. Bldg. Laborers Statewide Benefit Funds, 974 F.3d 386, 406 (3d Cir.
2020). But if (1) the materials subject to review on a Rule 12(b)(6) motion are
unclear as to the arbitrability question, or (2) the parties have come forward
with facts putting the arbitrability question at issue, then the court may order
limited discovery and then consider the arbitrability question on a summary
judgment standard. Guidotti v. Legal Helpers Debt Resol., LLC, 716 F.3d 764,
774 (3d Cir. 2013) (quotation marks and citation omitted).
III.      DISCUSSION
          “The Federal Arbitration Act requires courts to enforce covered
arbitration agreements according to their terms.” Lamps Plus, Inc. v. Varela,
139 S. Ct. 1407, 1412 (2019) (citing 9 U.S.C. § 2). “Before compelling a party to
arbitrate under the FAA, we must consider two ‘gateway’ questions, one of
which is ‘whether the parties have a valid arbitration agreement.’” Bacon v. Avis
Budget Grp., 959 F.3d 590, 599 (3d Cir. 2020) (quoting Lamps Plus, 139 S. Ct.
at 1416).2 Tharpe argues that the Agreement is not valid or enforceable
because (1) there was no mutual assent, and (2) its cost-splitting provisions are
cost-prohibitive. (Opp. at 4–9.) I find that there was a valid agreement to



2      Another gateway question is one of contract interpretation: “whether the
dispute is covered by the arbitration clause.” Bacon, 959 F.3d at 599 n.6. Tharpe does
not contest that, if the Agreement is enforceable, then his claims would fall within its
scope. Indeed, the Agreement “applies to all disputes regarding the employment
relationship,” including “claims arising under the . . . Family Medical Leave Act.”
(Agreement ¶ 2 (emphasis added).) See generally Arafa v. Health Exp. Corp., 233 A.3d
495, 508 (N.J. 2020).


                                           3
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 4 of 13 PageID: 266




arbitrate, but the record is insufficient to determine whether the cost
provisions of that agreement are enforceable.
    A. Mutual Assent
      Tharpe first argues that the Agreement lacks mutual assent. “One
component of a valid arbitration agreement is that the parties agreed to
arbitrate. To determine this, we apply state-law principles of contract
formation.” Bacon, 959 F.3d at 599–600. “Under New Jersey law, ‘[a]n
enforceable agreement requires mutual assent, a meeting of the minds based
on a common understanding of the contract terms.’” Id. at 600 (quoting Morgan
v. Sanford Brown Inst., 137 A.3d 1168, 1180 (N.J. 2016)).3 Tharpe puts forward
two arguments for why mutual assent was lacking: (1) he only received and
signed an acknowledgment form that was not attached to the Agreement itself,
and (2) he did not have knowledge, based only on the acknowledgment form,
that he was agreeing to waive any rights. (Opp. at 4–5.)
             Acknowledgment Form
      Tharpe’s first argument is unpersuasive. A person can manifest assent to
an arbitration agreement by signing a separate form if (1) the arbitration
agreement is described by the form “in such terms that its identity may be
ascertained beyond doubt,” and (2) “the party to be bound by the
terms . . . had knowledge of and assented to the incorporated terms.” Bacon,
959 F.3d at 600 (quoting Alpert, Goldberg, Butler, Norton & Weiss, P.C. v. Quinn,
983 A.2d 604, 617 (N.J. Super. Ct. App. Div. 2009)).4 Tharpe manifested his
assent to the Agreement because (1) the acknowledgment form identifies the
Agreement beyond any doubt (Agreement, Acknowledgment (“I have received a
copy of the . . . Dispute Resolution Agreement . . . .”)), and (2) Tharpe’s
signature following the acknowledgment statement shows that he had

3     The parties agree that New Jersey law applies.
4        I assume for purposes of analysis that the acknowledgment section was indeed
a separate form because, even with that assumption, Tharpe’s argument fails. There is
evidence, however, that the acknowledgement section was attached to the Agreement
itself. (Hicks Decl. ¶¶ 5–8.)


                                         4
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 5 of 13 PageID: 267




knowledge of and assented to the Agreement’s terms (id. (“I understand all the
terms contained in the Agreement . . . . [T]he Company and I are mutually
bound by this Agreement and its terms.”)). Bacon, 959 F.3d at 600; Leodori v.
CIGNA Corp., 814 A.2d 1098, 1107 (N.J. 2003) (a party’s signature to an
acknowledgment form “is the customary and perhaps surest indication of
assent”); Raiczyk v. Ocean Cnty. Vet. Hosp., 377 F.3d 266, 270 (3d Cir. 2004)
(“[I]t is well settled that signing a contract creates a conclusive presumption
that the signer read, understood, and assented to its terms.” (quoting marks
and citation omitted)).
      Tharpe’s declaration that he “do[es] not recall seeing the Agreement or
receiving a copy” does not change this result. (Tharpe Decl. ¶ 3.) “I don’t recall,”
a common enough claim, has earned judicial skepticism. Under the case law, it
is not sufficient, without more, to raise an issue regarding Tharpe’s receipt of
the Agreement. His signature creates a “conclusive presumption” of his receipt,
Raiczyk, 377 F.3d at 270, the co-signor states that he was provided with the
Agreement (Hicks Decl. ¶¶ 5–8), and the Complaint contains no allegations that
might raise a plausible inference that Tharpe did not sign the agreement.
Indeed, the New Jersey Supreme Court recently held that a plaintiff expressed
her assent by signing an arbitration agreement—even though she submitted a
declaration stating that she did not recall receiving the agreement. Flanzman v.
Jenny Craig, Inc., 236 A.3d 990, 994 n.2, 1003 (N.J. 2020). Thus, Tharpe’s
argument based on the alleged separateness of the acknowledgment form and
his failure to recall the Agreement is unavailing.
            Knowledge
      Next, Tharpe argues that signing the acknowledgment form was not
sufficient to evidence his assent to arbitration because the form did not
sufficiently apprise him of the rights he was waiving. (Opp. at 6–7.) Specifically,
he argues that the form did not say anything about the nature of “dispute
resolution,” that the signatory agrees to arbitrate, or that the signatory waives
any rights. (Id.) These arguments fail.



                                          5
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 6 of 13 PageID: 268




       An arbitration agreement, as a waiver of rights, must be clear and
unambiguous. Skuse v. Pfizer, Inc., 236 A.3d 939, 950 (N.J. 2020). But “[n]o
particular form of words is necessary to accomplish a clear and unambiguous
waiver.” Atalese v. U.S. Legal Servs. Grp., L.P., 99 A.3d 306, 314 (N.J. 2014).
Likewise, the signed waiver can be accomplished by an acknowledgement form
that is separate from the underlying agreement. Skuse, 236 A.3d at 955;
Leodori, 814 A.2d at 1107–08. “The acknowledgment form need not recite [the
arbitration] policy verbatim so long as the form refers specifically to arbitration
in a manner indicating an employee’s assent, and the policy is described more
fully in . . . another document known to the employee.” Skuse, 236 A.3d at 955
(quoting Leodori, 814 A.2d at 1107–08).
       The acknowledgment form here satisfies those legal standards. The form
refers to dispute resolution explicitly and indicates the signatory’s assent to
that policy. (Agreement, Acknowledgment (“I have received a copy of
the . . . Dispute Resolution Agreement (the ‘Agreement’) . . . . I further
acknowledge that the Company and I are mutually bound by this Agreement
and its terms.”).) The form refers specifically to the document containing the
policy, i.e., the Dispute Resolution Agreement. That Agreement, in turn, clearly
states that “[i]t is an arbitration agreement” and that employment disputes
will be resolved “by Arbitration instead of in a court of law.” (Id. ¶ 1 (bolding in
original).)
       Skuse illustrates why these materials suffice to create mutual assent.
There, employees were emailed a module consisting of slides. 236 A.3d at 945.
The first slide stated that employees agreed to arbitration as a condition of
employment, the second slide contained a link to the arbitration agreement,
and the third slide included the statement “I understand that I must agree to
the Mutual Arbitration and Class Waiver Agreement as a condition of my
employment” followed by a box instructing the employee to “CLICK HERE to
acknowledge.” Id. The materials here are similar; both the Skuse plaintiff and
Tharpe (1) received an agreement setting forth an arbitration policy, (2) were



                                          6
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 7 of 13 PageID: 269




required to assent to a separate acknowledgment that referred to the
agreement (in Skuse, by clicking an “acknowledge” button and here by
physically signing an acknowledgment form), and (3) were informed that
agreement to arbitration was a condition of employment, but opted to accept
the position and continue working. These facts all show clear and
unmistakable assent to a waiver of rights.
      Tharpe’s arguments, thus, fall flat. Although the acknowledgment form
itself does not explain the nature of “dispute resolution,” the form references
and incorporates the Agreement that explains dispute resolution and makes
clear that it means arbitration. Although the form does not say the signatory
“agrees to arbitrate” or “waives rights,” the form expresses that Securitas and
the employee are “mutually bound” by the Agreement (Agreement,
Acknowledgment), and the Agreement itself clearly states that it requires
arbitration in lieu of bringing claims in court (id. ¶ 1). See Skuse, 236 A.3d at
957 (“What Skuse was asked to ‘acknowledge’—what she did ‘acknowledge’—
was her understanding that she ‘must agree’ to the Agreement . . . . Although
the word ‘acknowledge’ could be vague or misleading in a different setting, it
was an appropriate term as used here.”).
      Accordingly, the Court is not persuaded by Tharpe’s argument that he
lacked an understanding that he waived his right to litigate his claims in court
and must arbitrate them.
   B. Unconscionability
      Nevertheless, Tharpe argues, the Agreement is unenforceable because its
allocation of costs is unconscionable. (Opp. at 7.) He proffers that requiring
terminated employees to foot the costs of arbitration will deter even meritorious
claims of violations of statutory rights. (Id. at 8–9.)
      An arbitration agreement is unenforceable when it makes arbitration
prohibitively expensive. Delta Funding Corp. v. Harris, 912 A.2d 104, 113 (N.J.




                                          7
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 8 of 13 PageID: 270




2006); Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90 (2000).5 Whether
a cost provision renders arbitration prohibitively expensive requires “case-by-
case” analysis. Spinetti v. Serv. Corp. Int’l, 324 F.3d 212, 216 (3d Cir. 2003).
      Applying that principle, courts in the Third Circuit and the State of New
Jersey have found an arbitration agreement unenforceable under three
scenarios: (1) the provision prohibits fee-shifting for statutory claims that
would otherwise allow for fee-shifting, Nino v. Jewelry Exch., Inc., 609 F.3d 191,
203 (3d Cir. 2010); Delta, 912 A.2d at 113; (2) the provision shifts all costs to
the employee (or risks doing so), Alexander v. Anthony Int’l, L.P., 341 F.3d 256,
269–70 (3d Cir. 2003); Delta, 912 A.2d at 113; and (3) the provision splits costs
between the employee and employer, Blair v. Scott Specialty Gases, 283 F.3d


5      This principle is recognized under both federal arbitration law and New Jersey
unconscionability law, so I will apply both interchangeably. As a matter of federal
arbitration law, the Supreme Court has recognized that arbitration will not be
compelled under the FAA when a plaintiff cannot effectively vindicate his federal
statutory rights in arbitration, Williams v. Medley Opportunity Fund II, LP, 965 F.3d
229, 238 (3d Cir. 2020), including when arbitration is cost-prohibitive, Green Tree,
531 U.S. at 90. This “effective vindication rule” “rest[s] on the principle that other
federal statutes stand on equal footing with the FAA.” Ferguson v. Corinthian Colls.,
733 F.3d 928, 936 (9th Cir. 2013). The Supreme Court has not applied the rule to
claims under state statutes. Id.
        Nonetheless, the New Jersey Supreme Court has recognized the same principle
under unconscionability law. Delta, 912 A.2d at 113 (“Although this [effective
vindication] requirement has its genesis in federal arbitration law, it is equally
applicable in determining unconscionability under New Jersey law.”). The Third
Circuit has not clearly addressed whether a cost-prohibitive defense to arbitration
should be addressed as a matter of the federal effective-vindication rule or state-law
unconscionability. Compare Blair v. Scott Specialty Gases, 283 F.3d 595, 610 (3d Cir.
2002) (relying only on federal effective-vindication cases), and Spinetti v. Serv. Corp.
Int’l, 324 F.3d 212, 216–217 (3d Cir. 2003) (same), with Alexander v. Anthony Int’l,
L.P., 341 F.3d 256, 269–70 (3d Cir. 2003) (addressing cost-prohibitive arguments
under the heading of Virgin Islands unconscionability law but also relying on federal
effective-vindication cases), and Parilla v. IAP Worldwide Servs., Inc., 368 F.3d 269,
276, 283–84 (3d Cir. 2004) (same), and Nino v. Jewelry Exch., Inc., 609 F.3d 191, 200,
203 (3d Cir. 2010) (same). Regardless, New Jersey recognizes the same principle, and
that recognition has two consequences for this case: (1) Tharpe’s cost-prohibitive
defense could prevent arbitration of both his federal and state statutory claims, and
(2) I may apply the federal and state case law interchangeably.


                                           8
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 9 of 13 PageID: 271




595, 610 (3d Cir. 2002); see Atalese, 99 A.3d at 316 n.3. For the latter two
categories, the Third Circuit requires that the plaintiff provide evidence of the
likely costs and his inability to pay them. Parilla v. IAP Worldwide Servs., Inc.,
368 F.3d 269, 284–85 (3d Cir. 2004).
      The Agreement does not fall within the first scenario. True, fee-shifting is
available for Tharpe’s claims, 29 U.S.C. § 2617(a)(3) (FMLA); N.J. Stat. Ann.
§ 34:11B-12 (NJFLA), but the Agreement is not repugnant to those provisions.
The Agreement’s provision that the parties bear their own attorney’s fees is
expressly made “subject to any remedies to which that party may later be
entitled under applicable law.” (Agreement ¶ 10.) Such a preservation of
remedies under “applicable law” entails that if a statute permits fee-shifting,
then the party will be entitled to fees in arbitration, just as if it were in court.
Cohen v. Chase Bank, N.A., 679 F. Supp. 2d 582, 594 (D.N.J. 2010).
      Nor does the Agreement fall within the second scenario. The Agreement
does not risk that the employee bear all arbitration costs. The worst-case
scenario, from Tharpe’s perspective, would be that the employee and Securitas
split the costs. (Agreement ¶ 10.) The Agreement, then, does not pose a full
shift to the employee. Compare Delta, 912 A.2d at 109, 113 (arbitrator had
unfettered discretion to shift all costs to one party); Alexander, 341 F.3d at 260
(“losing party shall bear the costs of the arbitrator’s fees and expenses”).
      Whether the Agreement falls within the third scenario cannot be
determined on the current record. The Agreement splits costs, and a cost-
splitting provision may be unenforceable if the plaintiff presents evidence of the
estimated costs of arbitration and his financial circumstances sufficient to
demonstrate that arbitration would be cost-prohibitive. Blair, 283 F.3d at 609–
10.6 The Third Circuit has held that plaintiffs have a “right . . . to invoke


6      To be sure, this is a point on which New Jersey and Third Circuit case law
diverge. The Third Circuit holds that cost-splitting provisions can be unenforceable
when there is evidence that arbitration would, despite the split, be cost-prohibitive for
the plaintiff. Blair, 283 F.3d at 609–10; Parilla, 368 F.3d at 284–85. But the New
Jersey Appellate Division held that a cost-splitting provision was not unconscionable,

                                            9
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 10 of 13 PageID: 272




discovery procedures in the pre-arbitration proceeding” to gather and present
such evidence. Blair, 283 F.3d at 608–09. What is more, the Blair court
suggested that discovery, or at least some form of factual development, may be
a prerequisite to a holding that a plaintiff failed to meet his burden. See id. at
609 (“[T]he party must be given an opportunity to pursue discovery related to
the issue that it has the burden to prove[.]” (emphasis added) (quotation marks
and citations omitted)); see also Guidotti, 716 F.3d at 774 n.5 (discussing Blair
and stating that “[t]he need for discovery in that context is apparent”).
Accordingly, the Third Circuit has remanded cases in which a district court’s
decision regarding a cost-shifting provision was not based on an adequate




regardless of evidence of an employee’s financial constraints, because the New Jersey
Supreme Court had only ever found cost-shifting provisions unconscionable. Jaworksi
v. Ernst & Young U.S., LLP, 119 A.3d 939, 950–51 (N.J. Super. Ct. App. Div. 2015).
       Jaworksi will not change my analysis. While I must “give due regard” to an
Appellate Division decision, I can be “convinced by other persuasive data that the [New
Jersey Supreme Court] would decide otherwise.” Lupu v. Loan City, LLC, 903 F.3d 382,
391 (3d Cir. 2018) (citation omitted). The New Jersey Supreme Court has twice
signaled its concern for cost-splitting arrangements. Delta, 912 A.2d at 113 (“We do,
however, note the concerns that courts have expressed over cost-splitting
arrangements.”); Atalese, 99 A.3d at 316 n.3 (“Our opinion should not be read to
approve that part of the arbitration clause that states: ‘The costs of arbitration,
excluding legal fees, will be split equally or born by the losing party . . . .’” (emphasis
added)). Dicta is persuasive authority from a state supreme court. Lupu, 903 F.3d at
389. Moreover, in distinguishing Atalese, the Jaworski court overlooked the fact that
the provision in Atalese was not solely a cost-shifting provision. Compare Atalese, 99
A.3d at 316 n.3, with Jaworksi, 119 A.3d at 950–51 (“[B]oth Delta Funding and Atalese
are distinguishable. Here, unlike those matters, EY’s fee-sharing provision does not
provide for the potential shifting of the entire cost of arbitrating to a non-prevailing
employee.”). Finally, Jaworski brushed aside federal cases on cost-shifting, 119 A.3d
at 950, an approach that is in tension with New Jersey Supreme Court’s
announcement that such cases are “equally applicable in determining
unconscionability under New Jersey law.” Delta, 912 A.2d at 113. Thus, I conclude
that the New Jersey Supreme Court would not follow Jaworksi and will analyze
whether the cost-splitting provision here would be unenforceable under both New
Jersey and federal law.


                                            10
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 11 of 13 PageID: 273




factual record. Id. at 609–10; Parilla, 368 F.3d at 284–85; Antkowiak v.
TaxMasters, 455 F. App’x 156, 160–61 (3d Cir. 2011).7
      District courts have taken various approaches to the issue of what
circumstances will trigger the Blair right to discovery. Some have ordered
discovery where the plaintiff only raised the cost-prohibitive issue, even if only
in a brief. Adamson v. Foulke Mgmt. Corp., Civ. No. 08-4819, 2009 WL 961378,
at *9 (D.N.J. Apr. 6, 2009). Others have declined to order discovery absent
some initial evidence submitted by a plaintiff claiming costs were prohibitive.
Montgomery v. Bristol-Myers Squibb Co., Civ. No. 19-19948, 2020 WL 3169373,
at *8 (D.N.J. June 15, 2020) (“Plaintiff’s unsupported conclusion of
unaffordability has failed to satisfy that burden.”); Brown v. Trueblue, Inc., No.
10-CV-0514, 2012 WL 1268644, at *8 (M.D. Pa. Apr. 16, 2012) (no discovery
when plaintiff failed to put forward an affidavit of her financial constraints or
estimates of arbitration costs); Berrios v. Hovic, No. 05-CV-192, 2010 WL
2384589, *7 n.4 (D.V.I. June 9, 2010) (same and distinguishing Blair and
Parilla because the plaintiffs there had submitted some limited evidence to put
the cost-prohibitive provision at issue); cf. Watkins v. Vision Acad. Charter Sch.,
Civ. No. 20-656, 2020 WL 4220486, at *3 (E.D. Pa. July 23, 2020) (discovery
ordered when plaintiff had presented affidavit).
      I will require limited, targeted discovery here. For starters, the Third
Circuit’s strong language in Blair and history of remands indicate that factual
development is required (or, at the least, wise). Tharpe’s cost-prohibitive
defense is, moreover, plausible. Although his affidavit does not attest to his
financial circumstances, his Complaint gives rise to an inference that he has
been unemployed since his termination, if only because he makes no mention

7     The Third Circuit has not addressed Blair’s discovery holding since Guidotti, a
case where the court attempted to clarify how a motion to compel arbitration fits into
Rule 12(b)(6) or Rule 56 standards and when discovery is needed. But there is no
reason to think that Guidotti abrogated Blair or otherwise wiped the slate clean. Quite
the opposite, Guidotti discussed Blair at length as an example of when taking
discovery is appropriate prior to deciding a motion to compel arbitration. 716 F.3d at
774 n.5.


                                          11
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 12 of 13 PageID: 274




of finding other work and he seeks front pay. (Compl. ¶ 38.) Likewise, his brief
confirms that he has lost his job, income, and “financial footing.” (Opp. at 8–9)
See Adamson, 2009 WL 961378, at *9 (ordering discovery based on
representations regarding financial status in brief). He also has a young child
to support. (Compl. ¶ 12.) Thus, the Complaint’s allegations make it plausible
that he is financial vulnerable, so there is “a reasonable expectation that
discovery will reveal” that arbitration would indeed to be too costly for him to
pursue. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). As to the costs of
arbitration, there is no basis for him to estimate them without discovery. Blair,
283 F.3d at 609. It would be a harsh result, then, to fault him for not meeting
his burden and send him to arbitration only to face the very costs he feared.
       Thus, I will enter an order allowing the parties 45 days to conduct limited
discovery, solely on the issue of the costs of arbitration and Tharpe’s inability
to pay them. It may be helpful to consider such costs in comparison to the
costs of litigation in court. After discovery, Securitas may renew its motion to
compel, now informed by a factual record, on a summary-judgment standard.
See generally Guidotti, 716 F.3d at 772–76.
       To save everyone time on a renewed motion (and perhaps encourage the
parties to reach agreement on the cost issue), I note the following. Even a
finding that arbitration is cost-prohibitive will not necessarily preclude
arbitration. Rather, an invalid cost provision may be severed from an
agreement before compelling arbitration. Spinetti, 324 F.3d at 214; Delta, 912
A.2d at 114–15; see also Agreement ¶ 13 (“In the event any portion of this
Agreement is deemed unenforceable, the remainder of this Agreement will be
enforceable.”). Upon their return, the parties should address severability.
 IV.   CONCLUSION
       For the reasons set forth above, the motion is denied without prejudice to
renewal following limited discovery, to be complete within 45 days. Counsel for
the parties shall confer and agree on a schedule for discovery within 7 days.




                                        12
Case 2:20-cv-13267-KM-ESK Document 17 Filed 02/24/21 Page 13 of 13 PageID: 275




Issues and disagreements may be submitted to the Magistrate Judge assigned
to the case, by letter or telephone conference.
      A separate order will issue.
Dated: February 24, 2021


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                       13
